Case 2:21-cv-00192-JPH-MJD Document 5 Filed 05/03/21 Page 1 of 4 PageID #: 14




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

JASON CUSTER,                                         )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 2:21-cv-00192-JPH-MJD
                                                      )
JOHN PLASSE,                                          )
                                                      )
                              Defendant.              )

               Order Denying Motion for Leave to Proceed in Forma Pauperis,
                          Screening and Dismissing Complaint,
                  and Allowing Filing of Amended Motion and Complaint

       On April 23, 2021, Vigo County Jail prisoner Jason Custer filed this 42 U.S.C. § 1983

action and a motion for leave to proceed in forma pauperis. The Court makes the following rulings.

                      I. Motion for Leave to Proceed in Forma Pauperis

       Mr. Custer's motion for leave to proceed in forma pauperis, dkt. [2], is denied as presented.

Contrary to Court rules, the motion contains the full name of a minor. The clerk is directed to

maintain a filing restriction on the motion, limiting access to the Court and parties.

       Substantively, the motion is not accompanied by a certified copy of Mr. Custer's jail trust

account financial transactions for the six-month period preceding the filing of this case, which is

required by 28 U.S.C. § 1915(a)(2). Mr. Custer asserts the Vigo County Jail does not provide such

statements. Dkt. 2. The Court has, however, received such statements from Vigo County Jail

prisoners in the recent past. Mr. Custer should make additional efforts to obtain such a statement

from jail officials and re-submit his motion for leave to proceed in forma pauperis with that

statement attached. If officials continue to refuse to provide the statement, Mr. Custer should

identify such officials in a renewed motion – filed with any minors identified by initials only – no
Case 2:21-cv-00192-JPH-MJD Document 5 Filed 05/03/21 Page 2 of 4 PageID #: 15




later than May 29, 2021. Alternatively, Mr. Custer should pay the $402 filing fee no later than the

same date. The failure to either pay the filing fee or resubmit a properly completed motion for

leave to proceed in forma pauperis, with the financial transaction statement attached, may result

in the dismissal of this action without further notice or opportunity to be heard.

                                      II. Screening Standard

       Because Mr. Custer is a prisoner, his complaint is subject to the screening requirements of

28 U.S.C. § 1915A(b). This statute directs that the Court shall dismiss a complaint or any claim

within a complaint which "(1) is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief."

Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure, a

complaint must provide a "short and plain statement of the claim showing that the pleader is

entitled to relief," which is sufficient to provide the defendant with "fair notice" of the claim and

its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings

liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                   III. Mr. Custer's Complaint

       Mr. Custer names one defendant in his complaint, John Plasse, who is the Sheriff of Vigo

County, Indiana. Dkt. 1. He seeks $150,000 in compensatory damages and injunctive relief.

       Mr. Custer's claim, in its entirety, is:

       John Plasse and the Vigo County Jail watch didn't help the matter didn't do anything
       to make the situation any better from March 8th to June 5th in L-pod[. I've] been
       on the floor the [whole] time.



                                                  2
Case 2:21-cv-00192-JPH-MJD Document 5 Filed 05/03/21 Page 3 of 4 PageID #: 16




Dkt. 1 at 2 (errors in original).

                                               IV. Discussion

        Mr. Custer's complaint must be dismissed for failure to state a claim upon which relief can

be granted. 28 U.S.C. § 1915A. The "matter" for which Sheriff Plasse did not help or make better

is not identified or described. A complaint must provide enough information for a defendant to

know what conduct he must defend. Erickson, 551 U.S. at 93. Additionally, no injury is alleged.

Without an injury, Mr. Custer does not have Article III standing to sue. Ewell v. Toney, 853 F.3d

911, 917 (7th Cir. 2017) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-62 (1992)).

Without allegations to suggest a constitutional violation resulting in a compensable injury, a

complaint fails to state a claim for relief.

                           V. Opportunity to File Amended Complaint

        Before dismissing this action and entering final judgment, Mr. Custer shall have the

opportunity to file an amended complaint that cures the deficiencies identified in this Order. An

amended complaint must contain the words "Amended Complaint" and this action's case number,

2:21-00192-JPH-MJD, on its front page. The amended complaint must have a short and plain

statement of facts indicating what each defendant has done and what injury occurred as a result.

An amended complaint must be filed no later than May 29, 2021. The failure to file an amended

complaint by this deadline will result in the dismissal of this action without further notice or

opportunity to be heard.

SO ORDERED.
Date: 5/3/2021




                                                     3
Case 2:21-cv-00192-JPH-MJD Document 5 Filed 05/03/21 Page 4 of 4 PageID #: 17




Distribution:

Jason Custer
18074
Vigo County Jail
201 Cherry Street
Terre Haute, IN 47807




                                      4
